                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERIC MEYER,                                            Case No. 18-cv-07703-JD
                                                        Plaintiff,
                                   8
                                                                                               ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                               Re: Dkt. No. 3
                                  10    WORLD BANK,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a patient at a mental health facility in Illinois, has filed a pro se civil rights

                                  14   complaint under 42 U.S.C. § 1983.

                                  15                                                 DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS

                                  12          Plaintiff names many defendants including the World Bank, the International Monetary
Northern District of California
 United States District Court




                                  13   Fund, several Supreme Court Justices and former President Obama. He argues that defendants are

                                  14   responsible for high taxes and for his abuse at a state hospital. Plaintiff’s allegations are frivolous

                                  15   and fail to state a claim under 42 U.S.C. § 1983. Because no amount of amendment would cure

                                  16   the deficiencies of the complaint, this action is dismissed without leave to amend.

                                  17                                              CONCLUSION

                                  18          1.      The complaint is DISMISSED with prejudice as frivolous and for failure to state a

                                  19   claim. The motion to proceed in forma pauperis is DENIED.

                                  20          2.      The Clerk shall close this case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 31, 2019

                                  23

                                  24
                                                                                                      JAMES DONATO
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERIC MEYER,
                                   4                                                          Case No. 18-cv-07703-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WORLD BANK,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 31, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eric Meyer ID: A-North
                                       Chicago Read Mental Health Center
                                  18   4200 N. Oak Park
                                       Chicago, IL 60634
                                  19

                                  20

                                  21   Dated: January 31, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
